

115 HR 7276 IH: To prohibit the Social Security Administration from reinstating the reconsideration level of appeal for disability determinations in the 10 prototype States, and for other purposes.
U.S. House of Representatives
2018-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7276IN THE HOUSE OF REPRESENTATIVESDecember 12, 2018Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo prohibit the Social Security Administration from reinstating the reconsideration level of appeal
			 for disability determinations in the 10 prototype States, and for other
			 purposes.
	
		1.Prohibiting SSA from reinstating the reconsideration level of appeal for disability determinations
			 in the 10 prototype States
 (a)In generalThe Commissioner of Social Security shall not reinstate reconsideration of an initial disability determination by the Disability Determination Services of Alabama, Alaska, Colorado, Louisiana, Michigan, Missouri, New Hampshire, New York, Pennsylvania, or California (Los Angeles North and Los Angeles West Branches).
			(b)Improving the reconsideration level of review for disability determinations
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Commissioner of Social Security shall submit to the applicable committees a detailed plan to—
 (A)improve the reconsideration level of review for disability determinations; and (B)decrease case processing time for initial disability determinations and appeals.
 (2)Input from stakeholders and other expertsFor purposes of developing the plan described in paragraph (1), the Commissioner of Social Security shall include information and input from—
 (A)the Chairman of the Administrative Conference of the United States; (B)disability advocates and stakeholders through a National Disability Forum, as well as other outreach methods;
 (C)data collected from the 1997 Disability Redesign Prototype model, including the elimination of the reconsideration step of the administrative review process for disability determinations in the 10 prototype States; and
 (D)scholarly experts as well as peer-reviewed disability or administrative review studies published by academic or non-profit research institutions.
 (c)DefinitionsIn this section: (1)Applicable committeeThe term applicable committees means the Committee on Ways and Means of the House of Representatives, the Committee on Appropriations of the House of Representatives, the Committee on Appropriations of the Senate, and the Committee on Finance of the Senate.
 (2)Initial disability determinationThe term initial disability determination means a determination made by a State Disability Determination Services office in regards to whether an individual is disabled for purposes of any benefits under title II or XVI of the Social Security Act based on such individual's status as disabled.
				